                                          Case 4:20-cv-02883-HSG Document 22 Filed 04/15/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PIERO BUGONI,                                      Case No. 20-cv-02883-HSG
                                   8                    Plaintiff,                          ORDER GRANTING MOTION FOR
                                                                                            EXTENSION OF TIME TO FILE
                                   9             v.                                         NOTICE OF APPEAL
                                  10     GOOGLE INCORPORATED, et al.,                       Re: Dkt. No. 20
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Plaintiff’s motion for extension of time to file notice of appeal,
                                  14   filed on March 1, 2021. Dkt. No. 20. Judgment was entered in this case on January 21, 2021.
                                  15   Dkt. No. 17. The deadline for Plaintiff to file a Notice of Appeal was February 20, 2021. Fed. R.
                                  16   App. P. 4(a). Plaintiff’s Notice of Appeal is postmarked on February 20, 2021, but it was not
                                  17   received by the Ninth Circuit Court of Appeals until February 23, 2021. Dkt. No. 18. Because
                                  18   Plaintiff is representing himself pro se and because Plaintiff believed that the “mailbox rule”
                                  19   applied such that February 20, 2021 was the mailing deadline, the Court finds that the late filing
                                  20   was the result of excusable neglect. Fed. R. App. P. 4(a). Accordingly, the Court GRANTS the
                                  21   motion for extension of time to file notice of appeal.
                                  22

                                  23          IT IS SO ORDERED.
                                  24   Dated: April 15, 2021
                                  25                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  26                                                    United States District Judge
                                  27

                                  28
